Citation Nr: 1039485	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently rated 10 percent disabling.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed residuals of VA hemorrhoid surgery in March 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1947 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The Veteran 
testified at a hearing before the undersigned acting Veterans Law 
Judge in June 2010.  

In July 2010, the Veteran and his representative submitted 
additional pertinent medical evidence to the RO, which was later 
received at the Board in October 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran testified at the June 2010 Board hearing that he has 
been treated at the VA for a low back disability and rectal 
dysfunction, most recently in October 2009.  The Board finds that 
the RO/AMC should attempt to obtain up-to-date VA treatment 
records.  38 U.S.C.A. § 5103A(b)(1); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  In this regard, the Board 
notes that although the file contains a March 1997 pathology 
report regarding the Veteran's hemorrhoid surgery, records of the 
March 27, 1997 hemorrhoid surgery are not on file and must be 
obtained.  Id.

The Veteran testified at the June 2010 Board hearing that he was 
treated for his back disability by a private physician, Dr. K., 
in January 2010.  In July 2010, he submitted private medical 
records from this doctor dated in March and June 2010.  The 
claims file does not contain private medical records from this 
doctor dated prior to March 2010.  The RO/AMC should attempt to 
obtain any additional pertinent medical records from this 
physician that are not already on file.  38 U.S.C.A. 
§ 5103A(b)(1).

The Veteran testified at the June 2010 Board hearing that his low 
back disability has worsened since his last VA examination in 
2005.  The VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that, where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination).  Thus, the Board is of the opinion 
that the Veteran should be afforded another VA examination to 
evaluate the current level of severity of his back disability.    

The Veteran contends that he suffers rectal/sphincter dysfunction 
due to hemorrhoid surgery performed by the VA in March 1997.  He 
asserts that he has sphincter weakness since the surgery, 
resulting in intermittent incontinence of stool.  Although 
medical examinations of the Veteran's anus/rectum were performed 
in January and September 2005, an adequate medical opinion was 
not provided.  The Board finds that a medical opinion is required 
as to whether a nexus exists between any current rectal/bowel 
dysfunction and his 1997 VA hemorrhoid surgery.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for bowel/rectal dysfunction since 
March 1997, and for a low back disability 
since February 2009.  After securing any 
necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.  In particular, the RO should 
attempt to obtain the report of the March 
27, 1997 VA hemorrhoid surgery, and any 
additional pertinent private medical 
records from Dr. K relating to treatment 
for a back disability.  If any records are 
unavailable, documentation stating such 
should be incorporated into the claims 
file.

2.  The RO/AMC should schedule the Veteran 
for a VA spine examination to determine the 
current severity of his service-connected 
low back disability.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.

The examiner should describe all 
symptomatology related to the Veteran's low 
back disability, to include orthopedic and 
neurological symptoms.  All indicated tests 
should be performed and all findings should 
be reported in detail, including range of 
motion of the thoracolumbar spine 
(specifying at what degree in motion pain 
begins) and motor and sensory evaluation.

The examiner should describe any functional 
loss pertaining to the low back disability 
due to pain or weakness, and to document 
all objective evidence of those symptoms.  
In addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a flare-
up of symptoms or on extended use.  If 
intervertebral disc disease is present and 
related to the service-connected 
disability, the examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms, to include any incapacitating 
episodes (acute signs and symptoms of 
intervertebral disc syndrome that have 
required bed rest prescribed by a physician 
and treatment by a physician).

The examiner should provide a complete 
rationale for all conclusions reached. 

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination regarding 
the claimed current rectal/bowel residuals 
of the March 1997 hemorrhoid surgery.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  

(a)  Regarding the March 1997 hemorrhoid 
surgery, is it at least as likely as not 
(at least a 50 percent probability or 
greater) that additional disability beyond 
the natural progress of disease for which 
care was furnished resulted?

(b) If the Veteran has additional 
disability as a result of the March 1997 
surgical procedure, is it at least as 
likely as not (at least a 50 percent 
probability or greater) that such 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing medical care?

Additionally, did VA fail to exercise the 
degree of care that would be expected or a 
reasonable health care provider; or is any 
additional disability the result of an 
event not reasonably foreseeable?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  After completion of the foregoing, 
readjudicate the claims, with a review of 
all additional evidence received since the 
January 2010 supplemental statement of the 
case.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


